Order entered June 3, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00160-CV

           WALT HATTER AND ROBERT ZIEGLER, Appellants

                                       V.

                           ORIGIN BANK, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-16018

                                    ORDER

      Before the Court is the June 2, 2022 unopposed motion of appellant Walt

Hatter for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to July 8, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE